


114 SCON 22 : Recognizing the 50th anniversary of the White House Fellows program.
U.S. Senate
2015-10-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
114th CONGRESS
1st Session
S. CON. RES. 22
IN THE HOUSE OF REPRESENTATIVES

October 7, 2015
Referred to the Committee on Oversight and Government Reform

CONCURRENT RESOLUTION
Recognizing the 50th anniversary of the White House Fellows program.
 
 
Whereas in 1964, John W. Gardner presented the idea of selecting a handful of outstanding men and women to come to Washington, DC to participate as White House Fellows and learn the workings of the highest levels of the Government, learn about leadership as they observed the officials of the United States in action, and meet with these officials and other leaders of society;  Whereas John W. Gardner believed that serving as Fellows would strengthen the abilities and desires of the Fellows to contribute to their communities, their professions, and their country; 
Whereas President Lyndon B. Johnson established the President’s Commission on White House Fellowships through Executive Order 11183 (October 3, 1964) to create a program that would select between 11 and 19 outstanding young people of the United States every year and bring them to Washington, DC for first hand, high-level experience in the workings of the Federal Government, to establish an era when the young men and women of America and their government belonged to each other—belonged to each other in fact and in spirit;  Whereas the White House Fellows program has steadfastly remained a nonpartisan program that has served and been supported by 9 Presidents exceptionally well; 
Whereas the 725 White House Fellows who have served have established a legacy of leadership in every aspect of our society, including— (1)appointments as Cabinet officers, ambassadors, special envoys, United States Attorneys, deputy and assistant secretaries of departments, and senior White House staff; 
(2)election to the House of Representatives, the Senate, and State and local government;  (3)appointments to the Federal, State, and local judiciary; 
(4)leadership in many of the largest corporations and law firms in the United States; and  (5)service as presidents of colleges and universities, deans of the most distinguished graduate schools in the United States, officials in nonprofit organizations, leaders in national journalism and the working press, senior leaders in every branch of the Armed Forces of the United States, and distinguished scholars and historians; 
Whereas the legacy of leadership of the White House Fellows program is a national resource that has served the United States in major challenges, including— (1)organizing resettlement operations following the Vietnam War; 
(2)assisting with the national response to terrorist attacks;  (3)managing the aftermath of natural disasters, such as Hurricanes Katrina and Rita; 
(4)providing support to earthquake victims in Haiti and Nepal;  (5)serving in the Armed Forces of the United States in Iraq and Afghanistan; and 
(6)reforming and innovating in national and international securities and capital markets;  Whereas the post-Fellowship years of the 725 White House Fellows are characterized by a demonstrable lifetime commitment to public service through continuing personal and professional renewal and association, creating a White House Fellows Community of Mutual Support for leadership at every level of government and in every element of life in the United States; and 
Whereas, September 1, 2015, marked the 50th anniversary of the first class of White House Fellows to serve the United States: Now, therefore, be it  That Congress— 
(1)recognizes the 50th anniversary of the White House Fellows program and commends the White House Fellows for their continuing lifetime commitment to public service;  (2)acknowledges the legacy of leadership provided by White House Fellows over the years in their local communities, the United States, and the world; and 
(3)expresses appreciation and support for the continuing leadership of White House Fellows in all aspects of the national life of the United States in the years ahead.  Passed the Senate October 6, 2015.Julie E. Adams,Secretary 